Exhibit 10.40

May 19, 2014

David Buchen

15 Jacob Arnold Road

Morristown, NJ 07960

Dear David:

You have been identified as a key contributor to the success of Actavis plc, its
subsidiaries and affiliates (the “Company”) and the success of its pending
acquisition of Forest Laboratories, Inc. (the “Forest Transaction”). In
recognition of your contributions, the Company is pleased to offer you a special
retention, as set forth below, which is contingent upon your acceptance of the
terms of this letter.

Special Retention Award

In the event your employment is terminated at any time by you for “Good Reason”
(as defined in the February 28, 2000 Key Employment Agreement between you and
Actavis, Inc. (f/k/a Watson Pharmaceuticals, Inc.), as amended from time to time
(the “Employment Agreement”)), the following benefits will be due to you: (i) a
lump sum equal to the sum of two times your current annual base salary and two
times your annual incentive bonus (calculated based on the higher of your target
bonus or the highest bonus you have received in the two years prior to your
termination); (ii) any earned but unpaid bonus for the year preceding your
termination; (iii) a pro-rated bonus (based on your target bonus) for the year
in which your termination occurs; (iv) continued group health insurance benefits
for up to twenty four months; and (v) outplacement services for one year with a
nationally recognized service selected by the Company, which shall be paid or
reimbursed promptly by the Company, but in no event later than the calendar year
immediately following the calendar year which such expenses are incurred. In the
event your employment is terminated at any time by the Company without “Cause”
(as defined in the Employment Agreement), you shall be paid the forgoing
compensation and benefits, unless that on the date of your termination the
Company then provides the Company’s senior executives with more valuable
severance and compensation and benefits, in the aggregate, than the forgoing
compensation and benefits, in which case you shall be paid such more valuable
benefits. In addition, provided that you are employed by the Company on
January 2, 2015, you shall be paid the forgoing compensation and benefits if you
are not the Chief Legal Officer & Secretary of Actavis plc, with all
commensurate duties and responsibilities of such office and title, on such date
and if you elect to terminate your employment with the Company, for any reason
or no reason, no later than the earlier of (a) the first anniversary of the
consummation of the Forest Transaction or (b) December 1, 2015. The forgoing
severance benefits and compensation shall be paid to you subject to your
delivery, execution and non-revocation of a Release and such amounts shall be
paid to you within 30 days after your qualifying termination of employment, and
if the 30-day period during which the severance benefits may be paid spans two
calendar years, the payment shall be made in the later calendar year.



--------------------------------------------------------------------------------

This letter does not change, in any way, the nature of your employment
relationship with the Company. You or the Company may terminate your employment
at any time, for any reason, with or without Cause, except to the extent
otherwise expressly provided by any written agreement between you and the
Company. The compensation and benefits provided in this letter are intended to
be compliant with Section 409A of the Internal Revenue Code and the provisions
hereof shall be interpreted and administered consistently with such intent.
Additionally, this letter is in addition to, and does not alter, supersede or
replace any prior retention agreement between you and the Company

We are confident we can count on your continued support. On behalf of the
Company, I thank you for your contributions to the Company’s success. Please
indicate your acknowledgement and acceptance of this offer by signing and
returning a copy of the letter.

 

Sincerely yours, /s/ Paul M. Bisaro Paul M. Bisaro Chairman and Chief Executive
Officer

Date



--------------------------------------------------------------------------------

Acknowledgement

I have read, understand and accept the terms set forth in this letter.

 

/s/ David A. Buchen May 23, 2014 Date



--------------------------------------------------------------------------------

Appendix A

“Cause” For the purposes of this offer of the Retention Bonus, “Cause” shall
mean the occurrence of any of the following events on or after acceptance of
this offer, and upon written notice to Executive and a reasonable opportunity
for the Executive to cure such event (which opportunity shall be thirty
(30) days unless the event is not susceptible to being cured, within the
judgment of the Board): (i) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates; (ii) gross
neglect, willful malfeasance or gross misconduct against the Company or any of
its affiliates; (iii) conviction or plea of guilty or nolo contendere to a
felony which felony, conviction, or plea materially impacts the Company
economically or the Company’s reputation, as reasonably determined by the Board;
(iv) willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company;
(v) failure to cooperate, if requested by the Board, with any investigation or
inquiry into Executive’s or the Company’s business practices, whether internal
or external, including, but not limited to Executive’s refusal to be deposed or
to provide testimony at any trial or inquiry unless such refusal is made upon
the advice of the Company’s general counsel or its external counsel; or
(vi) substantial and willful failure to render services in accordance with the
terms of Executive’s employment (other than as a result of illness, accident, or
other physical or mental incapacity) or other material breach of Executive’s
duties and responsibilities). For the purposes of clauses (ii), (iv) and (vi) of
this definition, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
with reasonable belief that Executive’s act, or failure to act, was in the best
interest of the Company. Notwithstanding the foregoing, the Company shall not
have “Cause” to terminate Executive’s employment in connection with any of the
foregoing events to the extent that the Company shall have either consented to
such event or the extent that ninety (90) days shall have elapsed following the
date that the Company becomes aware of such event without delivering notice to
the Executive (“Cause Notice”).

“Good Reason” For the purposes of this letter, “Good Reason” shall mean any one
of the following events which occurs on or after acceptance of this offer:
(i) any material reduction of the Executive’s then existing annual base salary,
except to the extent the annual base salary of all other executive officers at
levels similar to the Executive of the Company is similarly reduced (provided
such reduction does not exceed fifteen percent (15%) of Executive’s then
existing annual base salary); (ii) any material reduction in the package of
benefits and incentives, taken as a whole, provided to the Executive (except
that employee contributions may be raised to the extent of any cost increases
imposed by third parties) or any action by the Company which would materially
and adversely affect the Executive’s participation or reduce the Executive’s
benefits under any such plans, except to the extent that such benefits and
incentives of all other executive officers at a similar level of the Company are
similarly reduced; (iii) any material diminution of the Executive’s duties and
responsibilities, taken as a whole, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith which is remedied by
the Company immediately after notice thereof is given by the Executive; (iv) a
requirement that the Executive materially relocate to a work site that would
increase the Executive’s one-way commute distance by more than thirty-five
(35) miles from his then principal residence, unless the Executive accepts such
relocation opportunity; (v) any material breach by the Company of its
obligations under



--------------------------------------------------------------------------------

this Agreement; or (vi) any failure by the Company to obtain the assumption of
this Agreement by any successor or assign of the Company. Notwithstanding the
foregoing, the Executive may not resign his employment for Good Reason unless:
(A) the Executive has provided the Company with at least 30 days prior written
notice of the Executive’s intent to resign for Good Reason; and (B) the Company
has not remedied the alleged violation(s) within 30 days following its receipt
of the written notice of intent to resign for Good Reason.